United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bloomfield, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1548
Issued: March 5, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 29, 2009 appellant filed a timely appeal from an April 29, 2009 merit decision of
the Office of Workers’ Compensation Programs denying her claim of injury. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established that she sustained an injury causally related to
the factors of her federal employment.
On appeal, appellant contends that she sustained cervical radiculitis, cervical herniated
disc and rotator cuff syndrome due to a February 6, 2009 work injury.
FACTUAL HISTORY
On March 12, 2009 appellant, then a 45-year-old window clerk, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a chronic injury that persisted and worsened over
time. She stated that, on February 6, 2009, while processing outgoing mail at work, she
experienced numbness and pain in her right arm and hand. The employing establishment

controverted the claim on the grounds that it should have been filed as an occupational disease
and that the medical evidence was insufficient to establish an employment injury.
Appellant submitted medical notes dated February 23 through March 7, 2009 from
Dr. Erica M. David, Board-certified in physical medicine and rehabilitation, who stated that
appellant was in her office and provided physical limitations, including no lifting greater than
5 to 10 pounds, no overhead shoulder activity and avoidance of repetitive movements with the
right arm. On February 26, 2009 Dr. David prescribed occupational therapy for appellant’s right
shoulder and elbow for right rotator cuff syndrome, right medial epicondylitis and cervical right
radiculopathy. She took appellant out of work from February 26 through March 8, 2009. On
March 7, 2009 she took appellant out of work through April 4, 2009 for right shoulder and right
elbow pain.
In a March 4, 2009 report, Dr. David briefly described appellant’s medical treatment.
She advised that appellant was disabled through April 4, 2009 and recommended physical
therapy to decrease her pain. Dr. David noted that appellant was currently receiving
occupational therapy on her right shoulder and elbow for right rotator cuff syndrome, right
medial epicondylitis and cervical right radiculopathy.
On February 18, 2009 Dr. Indu Vira, a Board-certified internist, diagnosed chronic
tendinitis and pain in appellant’s right hand and returned her to work on February 23, 2009.
By letter dated March 19, 2009, the Office notified appellant of the deficiencies in her
claim. It requested that she provide additional factual and medical evidence. The Office also
advised her that it would adjudicate her claim as an occupational disease as she identified a
chronic injury.
On March 16, 2009 Dr. David provided physical restrictions and indicated that appellant
was unable to work until April 4, 2009 but that she would be reevaluated on March 23, 2009 for
restricted duty.
In a March 24, 2009 statement, appellant stated that her duties at work for the past several
years included pushing and pulling postal containers of 70 to 90 pounds, processing flow back
mail, breaking down cages of mail and moving heavy pallets of mail. She claimed that, on
February 6, 2009, she was performing mail handler work, specifically pushing and pulling 70- to
90-pound postal containers, when her right shoulder, arm and hand became numb and very
painful. On March 24, 2009 appellant clarified that she experienced the claimed injury on
February 6, 2009 while performing mail handler work and that her injury worsened and became
more painful during the following week.
By letter dated March 25, 2009, the Office reiterated that it was adjudicating her claim as
an occupational disease and that continuation of pay could not be authorized.
On April 6, 2009 Dr. David released appellant to light duty for four hours a day with
restrictions on lifting more than 10 pounds and limitations on repetitive movements with the
right arm.

2

By decision dated April 29, 2009, the Office denied appellant’s claim on the grounds that
she did not provide a sufficiently detailed description of the employment factors that she
believed caused an injury.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act1
has the burden of establishing the essential elements of her claim by the weight of the reliable,
probative and substantial evidence,2 including that she is an “employee” within the meaning of
the Act3 and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
57 (1968).
3

See M.H., 59 ECAB ___ (Docket No. 08-120, issued April 17, 2008); Emiliana de Guzman (Mother of Elpedio
Mercado), 4 ECAB 357, 359 (1951); see 5 U.S.C. § 8101(1).
4

R.C., 59 ECAB ___ (Docket No. 07-1731, issued April 7, 2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954);
see 5 U.S.C. § 8122.
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Gary J. Watling, 52 ECAB 357 (2001).

7

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The issue is whether appellant established that she sustained an injury causally related to
the factors of her federal employment. The Office denied the claim on the grounds that she did
not submit a sufficiently detailed statement identifying the work factors that she believed caused
an employment injury.
Appellant initially filed a traumatic injury claim (Form CA-1) alleging injury on
February 6, 2009. The Board finds that due to the nature of her claim, it is more accurately
characterized as an occupational disease. A traumatic injury is defined as a condition caused by
a specific event or incident or series of events or incidents, within a single workday or shift.9 By
contrast, an occupational disease is a condition produced by the work environment over a period
longer than a single workday or shift.10 Appellant’s statements attributed her condition to her
employment duties, alleging a chronic condition that persisted and worsened overtime. Although
she clarified that she did not begin to experience symptoms of her condition until February 6,
2009, she did not describe a single event or series of events within a single workday or shift that
she believed caused an injury. Rather, appellant implicated her performance of employment
duties over more than one shift. As such, her claim was properly adjudicated as an occupational
disease.11
The Board finds that appellant has identified the work activities of her occupational
disease claim. Appellant listed her employment duties including pushing and pulling postal
containers weighing 70 to 90 pounds, processing flow back mail, breaking down cages of mail
and moving heavy pallets of mail. Her statements regarding her employment duties are
consistent and there is no evidence from the employing establishment to refute her claims
regarding her employment activities.12 Therefore, appellant has identified the employment
factors that she believed caused her claimed condition.
Appellant also has the burden to establish that she sustained an injury due to her
employment factors.13 On appeal, she contends that she sustained cervical radiculitis, cervical
herniated disc and rotator cuff syndrome due to her employment. However, neither the fact that
a condition became apparent during a period of employment, nor the belief of appellant that the
condition was caused or aggravated by employment conditions, is sufficient to establish causal

9

20 C.F.R. § 10.5(q).

10

Id. at § 10.5(ee).

11

The Board notes that it is irrelevant that appellant filed a traumatic injury claim rather than an occupational
disease claim. Office procedures provide that submission of an incorrect form is a technical error and it is improper
for the Office to deny a case on the basis that a claimant failed to submit the correct form. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Development of Claims, Chapter 2.800.4(b) (March 2003). Further, the Board
has held that enforcing technical requirements of pleading are inconsistent with the remedial purposes of the Act.
See Dale M. Newbigging, 44 ECAB 551 (1993); Wilfred M. Hamilton, 41 ECAB 524 (1990).
12

See Louise F. Garnett, 47 ECAB 639 (1996); Loise G. Moore, 20 ECAB 165 (1968).

13

See Roy L. Humphrey, supra note 7.

4

relationship.14 Appellant is required to submit rationalized medical opinion evidence explaining
how her employment duties caused or aggravated the diagnosed conditions.15
The medical evidence of record primarily consists of medical notes from Dr. David,
appellant’s treating physician, who diagnosed right rotator cuff syndrome, right medial
epicondylitis and cervical right radiculopathy. Dr. David provided physical activity restrictions
and took appellant out of work through April 4, 2009 for right shoulder and elbow pain. She
prescribed occupational therapy for appellant’s right shoulder and elbow. Dr. David prescribed
additional physical therapy to decrease pain. On April 6, 2009 she released appellant to parttime, light duty with restrictions on lifting more than 10 pounds and limitations on repetitive
movements with the right arm.
The Board finds that medical evidence from Dr. David is insufficient to establish
appellant’s claim. Dr. David did not address the cause of appellant’s right rotator cuff syndrome,
right medial epicondylitis or cervical right radiculopathy. She did not provide a rationalized
medical opinion explaining how the duties appellant performed at work caused or contributed to
the diagnosed conditions or otherwise opine as to whether they were related to appellant’s
employment. As such, this medical evidence is of diminished probative value.16
The February 18, 2009 medical note from Dr. Vira diagnosed chronic tendinitis and pain
in appellant’s right hand and returned her to work on February 18, 2009. The Board finds that
this note is similarly insufficient to establish her claim, as the physician did not address the cause
of the diagnosed chronic tendinitis. Therefore, her note is also of diminished probative value.17
Appellant did not submit sufficient evidence providing rationalized medical opinion
explaining how her sustained diagnosed conditions were causally related to her employment.
The Board finds that the medical evidence of record is insufficient to establish that appellant
sustained an injury causally related to employment factors.18
CONCLUSION
The Board finds that appellant established the factors of her federal employment that she
believed caused an injury. However, the Board also finds that she did not establish that she
sustained an injury causally related to her employment factors.

14

See Ruby I Fish, 46 ECAB 276 (1994); Frederick H. Coward, Jr., 41 ECAB 843, 852 (1990).

15

See Victor J. Woodhams, supra note 8.

16

See Donald T. Pippin, 54 ECAB 631 (2003).

17

See id.

18

See A.D., 58 ECAB 149 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the April 29, 2009 decision of the Office of
Workers’ Compensation is modified, in part and affirmed in accordance with this decision.
Issued: March 5, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

